Ol’TNTÓN DKL TRIBUNAL.
Siendo recursos completamente distintos el de la ape-lación y el de auto de certiorari, cuya acumulación se so-licita por la representación de Cintrón Hermanos, y no autorizando dicha acumulación los artículos 104 y 347 del Código de Enjuiciamiento Civil, no há lugar á tal preten-sión; proveyendo á la moción del Banco Territorial y Agrícola para que se desestime el recurso de apelación in-terpuesto por Cintrón Hermanos contra la orden que dic-tó la corte de Humacao en 29 de agosto último.
■ Vistos los artículos 375 y 1.76 del reglamento para la ejecución de la Ley Hipotecaria y el 295 del Código'.de Enjuiciamiento Civil vigente.
Se desestima dicho recurso por el fundamento de que la providencia recurrida no es apelable ni con arreglo á la Ley Hipotecaria y su reglamento, ni con arreglo al nue-vo Código de Enjuiciamiento Civil; y comuniqúese la presente resolución en su segundo extremo á la Corte de Distrito de Humacao á los fines procedentes.
*457Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Pigueras y Wolf.